1                UNITED STATES DISTRICT COURT
2                     DISTRICT OF NEVADA
                                          -oOo-
3
     UNITED STATES OF AMERICA,                )
                                              ) Case No.: 2:04-cr-00239-KJD-PAL
4                                             )
                  Plaintiff,                  )
5                                             ) ORDER
           vs.                                )
6                                             )
     MARCO CORONEL-CARRERA,                   )
                                              )
7                                             )
                 Defendant.                   )
8                                             )
                                              )
9

10
           Based on the foregoing motion of the government, leave is hereby granted
11   and this matter is dismissed, without prejudice, as to defendant MARCO

12   CORONEL-CARRERA.

13         IT IS FURTHER ORDERED that the Arrest Warrant for defendant MARCO

     CORONEL-CARRERA be quashed.
14

15
                       29th of ______________,
           DATED this ____      November       2018.
16

17
                                          HONORABLE KENT J. DAWSON
                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
                                          3
